*77SUMMARY ORDER
Objector-Appellants, the Rothsteins, appeal from a judgment of the United States District Court for the Southern District of New York (Batts, /.), overruling their objection and approving a settlement between Plaintiffs-Appellees and Defendants-Appellees. We assume the parties’ familiarity with the underlying facts and procedural history.
The Rothsteins appeal the district court’s denial of their objection to the settlement on the basis of a purportedly defective Notice of Settlement. They argue that the Notice of Settlement failed to satisfy the requirements of the Private Securities Litigation Reform Act of 1995 (“PSLRA”) because it did not include a statement from each party regarding the amount of damages per share each believed would be recoverable if plaintiffs were to prevail on each claim. The plain language of 15 U.S.C. § 78u-4 (a)(7)(B)(ii), on which the Rothsteins rely, however, does not require that the parties provide their respective views about recoverable damages in the event they disagree about the amount recoverable. Rather, the plain language of the PSLRA clearly requires an amount recoverable be provided only in the case that the parties agree on that amount. 15 U.S.C. § 78u-4 (a)(7)(B)®. Here, the parties disagreed about damages recoverable, making 15 U.S.C. § 78u-4 (a)(7)(B)(ii) rather than (B)(i) applicable. 15 U.S.C. § 78u-4(a)(7)(B)(ii) only requires parties who disagree regarding the amount of damages per share to provide “a statement from each settling party concerning the issue or issues on which the parties disagree.” The Notice of Settlement complied with the PSLRA in this regard. 15 U.S.C. § 78u-4(a)(7)(B)(ii) required no more.
The Rothsteins’ interpretation of the statute contradicts the statute’s plain language and finds no support in the precedent of this or any other circuit. We decline to read into the PSLRA a requirement that Congress did not include. See Russello v. United States, 464 U.S. 16, 28, 104 S.Ct. 296, 78 L.Ed.2d 17 (1988). The district court properly overruled the Roth-steins’ objection.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.